PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence imposed on August 21, 2000, in Bay County Circuit Court case number 99-2210, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall ap*347point counsel to represent petitioner on appeal.
ALLEN, C.J., KAHN and DAVIS, JJ., concur.